Citation Nr: 1737102	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right leg and upper thigh disability, claimed as tingling, numbness, and pain.

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for an unspecified right rib disability.  

4.  Entitlement to service connection for an unspecified bilateral shoulder disability.  

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.

6.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI) with posttraumatic headaches.

7.  Entitlement to an initial compensable evaluation for chronic irregularity of the tibial tuberosity of the right knee consistent with old Osgood-Schlatter disease.

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2002 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007, May 2009 and November 2009 rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In a September 2015 decision, the Board remanded the appeal for a Board hearing.  

In April 2017 the Veteran testified before the undersigned Veterans Law Judge, and a copy of that transcript is of record.  

The Board notes that in the December 2007 rating decision, the RO denied service connection for patellar tendonitis of the right knee, hearing loss, PTSD, tinnitus, TBI, vision problems, a right leg and upper thigh condition and a right hip condition.  

In a March 2008 rating decision, the RO continued the denials.  
In a November 2008 letter, the Veteran requested reconsideration of his claim.  The Veteran also stated "the Veteran wishes to file a notice of disagreement on rating decision from December 20, 2007".  As the Veteran filed a notice of disagreement within a year of the December 2007 rating decision, the decision is not final and the claims of service connection for a right leg and upper thigh condition and a right hip condition are original claims, not claims to reopen as previously characterized.   

In the May 2009 rating decision, the RO granted service connection for a cervical spine strain.  The RO also denied service connection for an unspecified bilateral shoulder condition, scoliotic curvature of the lumbar spine, an unspecified rib condition and reflux esophagitis.  

In June 2009, the Veteran requested that all of his claims for service connection be reopened and reconsidered.  As noted in the previous decision, the Board construes this statement as a notice of disagreement with May 2009 rating decision as it is clear from his written statements, however he characterized them (i.e., as "requests for 'reconsideration'" versus a "notice of disagreement"), that it was his intent to continuously prosecute his initial claim in this matter.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by the Veteran).  

In a November 2009 rating decision, the RO granted service for PTSD and assigned a 50 percent rating.  The RO also granted service connection for TBI with posttraumatic headaches and assigned a 10 percent rating.  The RO granted service connection for tinnitus and assigned a 10 percent rating.  The RO also granted service connection for chronic irregularity of the tibial tuberositis of the right knee consistent with old Osgood-Schiatter disease and assigned a noncompensable rating.  The RO also continued the denials of service connection for scoliotic curvature of the lumbar spine, right leg and upper thigh condition, reflux esophagitis, bilateral hearing loss, hyperopia (claimed as vision problems), an unspecified rib condition, right side, a right hip condition and an unspecified bilateral shoulder condition.  

In November 2010, the Veteran stated that he "would like to submit a notice of disagreement for all the issues on the rating decision dated November 19, 2009, except for the following issues: tinnitus, scoliotic curvature of the lumbar spine, and bilateral hearing loss".  

In June 2012, the Veteran was issued a statement of the case regarding the issues of entitlement to service connection for a right leg and upper thigh condition, hyperopia, an unspecified rib condition, right side, a right hip condition and an unspecified bilateral shoulder condition.  The statement of the case also addressed entitlement to increased initial ratings for PTSD, TBI with post traumatic headaches and chronic irregularity of the tibial tuberositis of the right knee consistent with old Osgood-Schlatter disease.  

In August 2012 the Veteran perfected his appeal with a VA Form 9.  On his VA Form 9, the Veteran noted that he had read the statement of the case and any supplemental statement of the case and he was only appealing these issues: "PTSD, TBl, tibial tuberositis of the right knee, right leg and upper thigh condition, unspecified rib condition, right hip condition and unspecified bilateral shoulder condition".  The Board acknowledges that, the Veteran presented testimony on the issue of hyperopia (claimed as vision problems) before the Board in April 2017, but the Board does not have jurisdiction of the claim as the Veteran specifically limited his appeal on his August 2012 VA Form 9.  As such, it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.

Based on the above explanation, the Board has properly recharacterized the issues as seen on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents reveals VA treatment records dated April 2011 to June 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

REMAND

Service Connection Claims

The Veteran contends that his right hip condition, right leg and upper thigh condition and right rib condition are due to an in-service boating accident.  See April 2017 Board hearing.  The Veteran also contends that his bilateral shoulder disability is due to carrying heavy packs and/or his conceded exposure to IEDs.  See April 2009 statement; see also December 2008 VA examination.  The Board acknowledges that the December 2008 VA examination x-rays revealed a normal pelvis, normal bilateral shoulders, normal bilateral hips and no rib fractures visualized.  The Board also acknowledges that the examiner diagnosed normal bilateral shoulders, normal right hip and pelvis and normal ribs.  

However, on his August 2012 VA Form 9, the Veteran asserted that the VA only considered bone fractures and did not consider other possible injuries such as to the muscles and/or nerves or any other cause of the pain he still experiences.  The Veteran also reported that the December 2008 VA examination that he does not have issues with the shoulder joint itself, but has pain from his neck into trapezius muscles bilaterally.  Additionally, the Veteran asserted at the April 2017 Board hearing that his conditions are neurological in nature.  As such, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of his claimed conditions.  

Increased Ratings Claims

The Veteran was last afforded VA examinations for his service-connected PTSD and TBI in May 2012.  The Veteran was last afforded a VA examination for his right knee disability in June 2012.  In an August 2012 statement, the Veteran reported that his symptoms were much worse than reported on his examinations.  As such, the Board finds that the Veteran should be afforded new VA examinations to determine the current severity of his depressive disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

In regards to the Veteran's right knee disability, Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As such, on remand such testing should be completed.  

Additionally, the May 2012 VA examination also noted that the Veteran was receiving treatment at the Vet Center.  However, a review of the Veteran's claims file does not reveal such records.  As such, on remand, all Vet Center treatment records should be obtained.  

Finally, the Board notes that the May 2012 VA PTSD examiner concluded that the over arousal, reactivity, and problems with concentration could be attributable to PTSD, TBI or both.  As such, on remand, the VA examiner should distinguish between the symptoms of PTSD and TBI with posttraumatic headaches, if possible.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  In particular, the RO should obtain all available records from the Vet Center.

The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain all outstanding VA treatment records dated June 2012 to the present. 

3. Schedule the Veteran for a new VA examination to determine the current severity of his PTSD and TBI with posttraumatic headaches.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.  

In addition, the examiner should differentiate the Veteran's TBI residuals from his PTSD symptoms.  If the examiner is unable to distinguish the symptomatology, the examiner should indicate why.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case. 

4. Schedule the Veteran for a new VA examination to determine the current severity of his right knee disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays should be performed.

The examiner should also record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing, and of the opposite undamaged joint, or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right hip disability, right thigh and upper leg disability, right rib disability and bilateral shoulder disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing the examiner should address the following;

Does the Veteran have current diagnoses of the right hip, right thigh and upper leg, right rib or bilateral shoulders, to include of the joints, muscles or nerves?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed disabilities of the right hip, right thigh and upper leg and/or right rib had their onset in service or are in anyway related to his military service, to include the June 2006 boating accident.   

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed disability of the bilateral shoulder had its onset in service or is in anyway related to his military service, to include carrying heavy packs and the Veteran's concede exposure to IEDs? 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed disability of the bilateral shoulders is due to or results from the Veteran's service-connected cervical spine strain?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed disability of the bilateral shoulders has progressed at an abnormally high rate due to or as a result of the Veteran's service-connected cervical spine strain?
A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




